Citation Nr: 0738199	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  05-18 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
service connection for Wolfe-Parkinson-White Syndrome.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to January 
1972.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which found that new and material 
evidence had not been received and denied reopening of 
service connection for Wolfe-Parkinson-White Syndrome.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

A prior unappealed May 1995 rating decision that denied 
service connection for Wolfe-Parkinson-White Syndrome had 
become a final decision.  In February 2004, the veteran 
submitted a claim to reopen service connection for Wolfe-
Parkinson-White Syndrome.  A June 2004 RO rating decision 
denied reopening of service connection for Wolfe-Parkinson-
White Syndrome.  In December 2004, which was still within the 
one year appeal period of notice of the June 2004 rating 
decision, VA received the appellant's Statement in Support of 
Claim in which the appellant effectively entered a notice of 
disagreement when he expressed both disagreement with the 
outcome of the June 2004 rating decision (even though he 
referenced a December 2004 rating decision with the same 
outcome) and expressed a desire to contest the result of the 
June 2004 decision.  See 38 C.F.R. § 20.201 (2007).  In April 
2005, the RO issued a statement of the case.  In a May 2005 
substantive appeal on a VA Form 9, the appellant checked the 
block to indicate that she wanted a Board hearing at a local 
VA office before a Veterans Law Judge (Travel Board hearing).  
In a November 2005 statement, the veteran's representative 
indicated that the veteran had requested a Travel Board 
hearing.  For this reason, the RO should schedule the 
appellant for a hearing before a Veterans Law Judge at the RO 
on the issue of service connection for Wolfe-Parkinson-White 
Syndrome.  38 U.S.C.A. 
§ 7107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2007).  



Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the appellant for 
a Travel Board hearing at the earliest 
available opportunity, with appropriate 
notification to the appellant and the 
representative on the issue of 
entitlement to service connection for 
Wolfe-Parkinson-White Syndrome.  After a 
hearing is conducted, or if the appellant 
withdraws the hearing request or fails to 
report for the scheduled hearing, the 
claims file should be returned to the 
Board for appellate review.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


